Citation Nr: 1524557	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2014 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.

The Board notes the Veteran's contention that his kidney and bladder cancers are related to his exposure to herbicides and other contaminants while in service.  As previously stated by the RO, the Veteran has verified service within the Republic of Vietnam, and as a result, his exposure to herbicides is conceded.  Additionally, at his November 2014 videoconference hearing the Veteran alleged that his bladder and kidney cancers were the result of exposure to smoke, napalm, and a variety of fumes.
The Board notes that bladder and kidney cancers are not diseases listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  The January 2012 VA examiner addressed the Veteran's herbicide exposure in his opinions regarding the etiology of the Veteran's bladder and kidney cancers.  However, the Board is concerned that the examiner may have relied too heavily on the fact that they are not diseases listed under  § 3.309(e) and did not adequately address the potential relationship of herbicide exposure as a cause for either condition.  As a result, the Board finds that a clarifying opinion for both conditions regarding in-service herbicide exposure that does not focus on the presumptive measure of  § 3.309(e) is necessary.  In addition, the examiner should address the Veteran's contentions with respect to in-service exposure to chemicals, fumes, smoke, napalm, and other contaminants. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claims for service connection for bladder and kidney cancers.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  
Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bladder or kidney cancer are causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bladder or kidney cancer was caused by the Veteran's in-service herbicide exposure, or exposure to any other in-service contaminants to include smoke, fumes, chemicals, and napalm.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  With respect to herbicide exposure, the examiner should explain his opinion without reference to the presumptive conditions under § 3.309(e).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




